


117 SRES 326 IS: Commemorating the 200th anniversary of the independence of the Republic of Peru.
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 326
IN THE SENATE OF THE UNITED STATES

July 28, 2021
Mr. Menendez (for himself, Mr. Rubio, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Foreign Relations

RESOLUTION
Commemorating the 200th anniversary of the independence of the Republic of Peru.


Whereas July 2021 marks two centuries of Peru’s independence from Spain, an occasion also referred to as Las Fiestas Patrias; Whereas Peru’s proclamation of independence in July 1821 marked a historical turning point at a time when countries in the hemisphere were collectively on a quest for independence and freedom;
Whereas Peru’s Act of Independence was written by Manuel Pérez de Tudela—a prominent Peruvian attorney and patriot—and took place in Lima on July 15, 1821; Whereas, on July 28, 1821, José Francisco de San Martín—an Argentine General who helped propel independence movements in the region and who played a pivotal role in Peru’s independence—proclaimed at the Plaza de Armas, Since this moment, Peru is free and independent by the general will of the people and by justice of their cause that God defends. Long live the Homeland! Long live freedom! Long live independence!;
Whereas the road to Peru’s independence consisted of a long and arduous process, initiated decades prior through the various uprisings of mestizo and indigenous populations who protested their oppression and sought to improve their rights and livelihoods; Whereas Peru’s proclamation of independence marked the beginning of the people of Peru’s quest to establish a government committed to advancing the democratic rights and prosperity of its citizens;
Whereas the United States established diplomatic relations with Peru in 1827 and today both countries enjoy a strategic partnership based on shared democratic values and interests of democratic governance, the rule of law, security, economic prosperity, and human rights; Whereas the bonds of association and friendship between the peoples of the two countries have been strengthened by the large number of Peruvians who have migrated to the United States where they make significant contributions to both the United States and Peru; and
Whereas Peruvians and Peruvian Americans residing in the United States have enriched and added to the United States way of life in the social, economic, and political arenas, and Peru’s rich identity and heritage have become an integral part of the cultural tapestry of the United States: Now, therefore, be it  That the Senate—
(1)commemorates the 200th anniversary of the independence of Peru; (2)recognizes the historical significance of Peru’s independence in the Western Hemisphere and reaffirms its commitment to supporting the people of Peru in their quest for further development, stability, and prosperity;
(3)expresses support for the principles of democratic governance to which the people of Peru are committed; and (4)celebrates the contributions that Peruvians and Peruvian Americans have made in the United States. 

